    Case 9:19-cv-80681-DMM Document 1-2 Entered on FLSD Docket 05/24/2019 Page 1 of 1
 JS 44(Rev 12/96)                                                     CIVIL             COVER S:-12LET
The JS - 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM)
1.(a) PLAINTIFFS                                                                                DEFENDANTS
              ZSOFIA RUHA                                                                       CITY OF PALM BEACH GARDENS

  (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF: PALM BEACH                                               COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT: PALM BEACH

   (C) ATTORNEYS (FIRM NAME, ADDRESS AND TELEPHONE NUMBER)                                                    ATTORNEYS (IF KNOWN)
            ZSOFIA RUHA                                                                                       W. Hampton Johnson IV, Esq., 2455 E. Sunrise Blvd., Ste. 1000, Ft. Lauderdale,
            10500 N Military Trail Palm Beach Gardens, FL 33410                                               FL 33304; 954/463-0100



(d) CIRCLE COUNTY WHERE ACTION AROSE: DADE, MONROE, BROWARD, PALM BEACH, MARTIN, ST. LUCIE, INDIAN RIVER, OKEECHOBEE, HIGHLANDS

II. BASIS OF JURISDICTION (PLACE AN X IN ONE BOX ONLY)                          III. CITIZENSHIP OF PRINCIPAL PARTIES                               (PLACE AN X IN ONE BOX FOR PLAINTIFF
                                                                                     (For Diversity Cases Only)                                  AND ONE BOX FOR DEFENDANT)
                                                                                                                  PTF DEF                                                    PTF     DEF
o 1 U S Government       X 3 Federal Question                                  Citizen of This State               o1 o1  Incorporated or Principal Place                     a 4     o 4
      Plaintiff           (US Government Not a Party)                                                                     of Business In This State

  2 U S Government       a 4 Diversity                                         Citizen of Another State            o 2 0 2 Incorporated and Principal Place                   0 5      o 5
      Defendant              (Indicate Citizenship of Parties                                                      of Business In Another State
                              in Item III)
                                                                               Citizen or Subject of a             o3    03        Foreign Nation                              06      06
                                                                               Foreign Country

IV. ORIGIN                                                    (PLACE AN 'X "IN ONE BOX ONLY)                                                                             Appeal to District
                                                                                          Transferred from                                                             Judge from
o 1 Original       X 2 Removed from              a 3 Remanded from    o 4 Reinstated or o 5 another district                          o 6 Multidistrict               o 7 Magistrate
   Proceeding        State Court                   Appellate Court       Reopened         (specify)                                     Litigation                  Judgment

V. NATURE OF SUIT (PLACE AN 'X IN ONE BOX ONLY)
       A CONTRACT                                       A TORTS                                   FORFEITURE/PENALTY                    A BANKRUPTCY                       A OTHER STATUTES
 o 110 Insurance                        Personal Injury             Personal Injury               Bo 610 Agriculture                    0 422 Appeal 28USC 158              o 400 State
 a 120 Marine                         a 310 Airplane            a 362 Personal Injury -           Bo 620 Other Food & Drug                                                 Reappointments
 o 130 Miller Act                     a 315 Airplane Product          Med Malpractice             Bo 625 Drug Seizure of                o 423 Withdrawal                    o 410 Antitrust
 o 140 Negotiable Instrument                Liability           o 365 Personal Injury                    Prop. 21USC881                       28 USC 157                    o 430 Banks, Banking
 a 150 Recovery of                    -                                                           Bo 630 Liquor Laws                                                       Bo 450 Comm, ICC
 Overpayment           & Enforce      o 320 Assault, Libel &          Product Liability           Ba 640 R R & Truck                    A PROPERTY RIGHTS                   a 460 Deportation
 Judgment                                                                                         Bo 650 Airline Regs                   a 820 Copyrights                    a 470 RICO
 a 151 Medicare Act                         Slander                 a 368 Asbestos                Bo 660 Occupational                   a 830 Patent                        a 810 Selective Service
 a 152 Recovery of Defaulted         Personal                                                           Safety/Health                   a 840 Trademark                     a 850 Securities/
        Student Loans                a 330 Federal Employees               Injury Product         Bo 690 Other
        (Excl Veterans)              Lia                                                               A LABOR                          B SOCIAL SECURITY                  Commodities/Exchange
 a 153 Recovery of                         Liability                                                                                                                        a 875 Customer Challenge
 Overpayment of                      a 340 Marine                      Personal Property            o 710 Fair Labor Standards                                                     12 USC 3410
                                                                                                                                        a 861 HIA 1395
       Veterans Benefits             a 345 Marine Product           a 370 Other Fraud                                                                                       a 891 Agricultural Acts
                                                                                                  Act                                   a 862 Black Lung (923)
 a 160 Stockholder Suit                    Liability                a 371 Truth in Lending                                                                                  o 892 Econ Stab Act
                                                                                                                                        a 863 DIWC/DIVVIN/405g
 a 190 Other Contract                o 350 Motor Vehicle            a 380 Other Personal            o 720 Labor Mgmt Relations          o 864 SSD Title XVI                 a 893 Environ mental
 a 195 Cont Prod Liability           o 355 Motor Vehicle                 Property                                                                                          Matters
                                                                                                    a 730 Labor/ Mgmt Reporting         a 865 RSI(405g)
 A REAL PROPERTY                     Damage                                                                                                                                 a 894 Energy Alloc Act
                                           Product Liability        a 385 Prop Damage                     & Disclosure Act                                                  o 895 Freedom on Info Act
   a 210 Land Condemn                                                                                                                   FEDERAL TAX SUITS
 B a 220 Foreclosure                 a 360 Other Personal Injury         Product Liability                                                                                  o 900 Appeal of Fee Deter-
                                                                                                    o 740 Railway Labor Act             Aa 870 Taxes(US Plaintiff                  mination Under
   a 230 Rent and Lease
                                                                    PRISONER PETITIONS                                                           of Defendant              Equal            Access to
 Ejectment                            A CIVIL RIGHTS                                                a 790 Other Labor Litigation
                                                                                                                                        Ao 871 IRS - Third Party           Justice
   o 240 Torts to Land               0 441 Voting                  B a 510 Motions to
                                                                                                  A o 791 Empl Ret Inc                          26 USC 7609                 a 950 Constitutionality
   a 245 Tort Prod Liability         Vacate
                                                                           Sentence                       Security Act                                                             State Statute
   a 290 All Other Real Property     o 442 Employment
                                     a 443 Housing/                    HABEAS CORPUS:                                                                                       a 890 Other Statutory
                                           Accommodations          B a 530 General                                                                                         Actions
                                     a 444 Welfare                 A a 535 Death Penalty                                                                                     A OR B
                                     X 440 Other Civil Rights       B a 540
                                     Mandamus&Other
                                                                   B a 550 Civil Rights
                                                                   B a 555 Prison
                                     Condition

VI. CAUSE OF ACTION (CITE THE U S CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE BRIEF STATEMENT OF CAUSE
                                   DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

                        Plaintiff's action alleges deprivations of her federally protected rights through the First (1st ) and Fifth (5') Amendments to the United States Constitution

LENGTH OF TRIAL:        4          days estimated (for both sides to try entire case)

VII. REQUESTED IN                     CHECK IF THIS IS A CLASS ACTION                          DEMAND $100,000,000                               CHECK YES only if demanded in complaint
    COMPLAINT:                 0      UNDER F.R.C.P. 23                                                                                      JURY DEMAND:                      X YES          NO

VIII. RELATED CASE(S) (See instructions)
      IF ANY                                                    JUDGE:                                                   DOCKET NUMBER:

OATE
May 24, 2019                                                                                                             W. HAMPTON JOHNSON IV                           FBN 98607

FOR OFFICE USE ONLY                                                               ,f/

RECEIPT NO.:                          AMOUNT                                  APPLYING IFP                                             JUDGE
